DETAILED ACTION
Response to Amendment
The amendment filed 4/6/2021 has been entered. Claims 1-12 and 17-19 are currently pending in the application. Applicant’s amendment have overcome the outstanding objections and 112 rejections, previously set forth in the Non-Final Office Action mailed 12/7/2020.

Claim Objections
Claims 1, 17, and 19 are objected to because of the following informalities: In claims 1, 17, and 19, “electric engine” should read “electric machine”. In claims 17 and 19, “ad to the electric machine” should read “and to the electric machine”, and “start the the” should read “start the”.  Appropriate correction is required.

Claim Interpretation
Please note that claims 17-19 are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Hence, the functional limitations “opening the first clutch”, “establishing a start-up requirement”, “closing the first clutch…”, etc., which are narrative in form have been given very little patentable weight, insomuch as the examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions (note the interpretation, in the outstanding Non-Final Office Action, of the prior art as disclosing structure “capable of” performing the recited functions in In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, and 19 recite the limitation "the electric engine".  There is insufficient antecedent basis for this limitation in the claims.
Claims 2-12 and 18 are also rejected by virtue of dependence on claims 1 and 17, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi et al (JP2012056366A).
Regarding claim 1, Takashi teaches a method for operating a hybrid-drive device of a motor vehicle (Abstract; Paragraph 0009; Figure 1), wherein the hybrid-drive device comprises an internal-combustion engine (ENG), an electric machine (MG) and an impulse-start module (CL1, CL2, and alternative of CVT [including pulleys 31 and 32] or flywheel replacing CVT pulleys in paragraph 0114), wherein the impulse-start module comprises a first clutch (CL1), a second clutch (CL2), and a centrifugal mass (alternative of CVT or flywheel, as described above) coupled to the internal combustion engine solely via the first clutch (CL1) and to the electric machine solely via the second clutch (CL2)(if the flywheel replaces the CVT as described in paragraph 0114, then the flywheel is coupled to the electric machine solely via the second clutch CL2 because the transmission input and output shafts are internal to the automatic transmission [input shaft does not pass through an automatic transmission for coupling/carrying components on both sides as shown with the CVT in Figure 1], rather than the parallel configuration of the CVT arrangement shown in Figure 1 which has the potential secondary connection of the “centrifugal mass”/”inertial body”; additionally, even with 
Takashi teaches the method comprising: opening a first clutch (CL1)(Paragraphs 0020, 0032-0033, 0041-0042); establishing a start-up requirement for the internal-combustion engine (“engine start request is in the motor start mode” or “starting the engine from the motor travel mode” in Paragraphs 0038, 0051-0054, 0085, 0088, and 0093); and closing the first clutch, so as to couple the centrifugal mass to the internal-combustion engine, while opening the second clutch to an open position and thereby decoupling the centrifugal mass from the electric machine, when the start-up requirement is a first start-up requirement (when “starting the engine from the motor travel mode” as in paragraphs 0054-0062, 0085, and 0088-0096 [See “pattern 2” or “pattern 3” in paragraphs 0060 and 0085, corresponding to Figure 12 or 13, respectively]), and while maintaining the second clutch in a closed position, coupling the centrifugal mass to the electric machine, when the start-up requirement is a second start-up requirement (when “engine start request is in the motor start mode” as in paragraph 0053, 0085, and 0086-0087 [See “pattern 1” in paragraphs 0053 and 0085, corresponding to Figure 11]), so as to start the internal combustion engine in accordance with the start-up requirement (Paragraphs 0053-0062, 0075-0077, 0085-0096).
Regarding claim 2, Takashi discloses the invention of claim 1 as discussed above, and Takashi teaches that the start of the internal-combustion engine is performed with the aid of a reciprocal actuation of the first clutch (CL1) and the second clutch (CL2) of the impulse-start module (Paragraphs 0053, 0086-0087; Figure 11).
Regarding claims 3 and 4, Takashi discloses the invention of claims 1 and 2 as discussed above, and Takashi teaches that the start of the internal-combustion engine is executed as an initial start (Paragraphs 0085-0087 [Takashi states "start" rather than "restart", so it is reasonable to assume that this includes at least initial starts]).
Regarding claims 5 and 6, Takashi discloses the invention of claims 1 and 2 as discussed above, and Takashi teaches that the impulse-start module starts the internal-combustion engine during electric starting, whereby the centrifugal mass of the impulse-start module is coupled with the electric machine by the second clutch (CL2) in the closed position (Paragraphs 0053, 0086-0087; Figure 11).
Regarding claims 7 and 8, Takashi discloses the invention of claims 1 and 2 as discussed above, and Takashi teaches that the impulse-start module starts the internal-combustion engine during engine-off coasting or during electric driving ("motor travel mode" includes coasting or driving by the electric machine during engine off traveling)(Paragraphs 0052, 0054, 0085-0096).
Regarding claims 9-12, Takashi discloses the invention of claims 1, 2, 5, and 7 as discussed above, and Takashi teaches that a speed of the centrifugal mass is selected such that, during the start of the internal-combustion engine, the speed of the centrifugal mass lies above an idling speed of the internal-combustion engine after activating the centrifugal mass (Paragraphs 0086-0087 [the motor is driving the vehicle 
Regarding claims 17 and 19, Takashi teaches motor vehicle including a hybrid-drive device (Abstract; Paragraph 0009; Figure 1) comprising: an internal-combustion engine (ENG); an electric machine (MG); and an impulse-start module (CL1, CL2, and alternative of CVT [including pulleys 31 and 32] or flywheel replacing CVT pulleys in paragraph 0114) arranged between the internal-combustion engine and the electric machine, wherein the impulse-start module comprises a first clutch (CL1), a second clutch (CL2), and a centrifugal mass (CVT or flywheel, as described above) coupled to the internal-combustion engine solely via the first clutch and to the electric machine solely via the second clutch (if the flywheel replaces the CVT as described in paragraph 0114, then the flywheel is coupled to the electric machine solely via the second clutch CL2 because the transmission input and output shafts are internal to the automatic transmission [input shaft does not pass through an automatic transmission for coupling/carrying components on both sides as shown with the CVT in Figure 1], rather than the parallel configuration of the CVT arrangement shown in Figure 1 which has the potential secondary connection of the “centrifugal mass”/”inertial body”; additionally, even with the secondary path present with the CVT arrangement, clutches CL3 and CL4 are each opened conditionally during operation while CL2 is closed [See figures 8, 11, and 15, for example], thus coupling the “centrifugal mass”/”inertial body” to the electric machine solely via the second clutch CL2 during such conditions])(Paragraphs 0009, 0012-0023, and 0114; Figure 1). 
capable of starting the internal-combustion engine by: opening a first clutch (CL1)(Paragraphs 0020, 0032-0033, 0041-0042); establishing a start-up requirement for the internal-combustion engine (“engine start request is in the motor start mode” or “starting the engine from the motor travel mode” in Paragraphs 0038, 0051-0054, 0085, 0088, and 0093); and closing the first clutch, so as to couple the centrifugal mass to the internal-combustion engine, while opening the second clutch to an open position and thereby decoupling the centrifugal mass from the electric machine, when the start-up requirement is a first start-up requirement (when “starting the engine from the motor travel mode” as in paragraphs 0054-0062, 0085, and 0088-0096 [See “pattern 2” or “pattern 3” in paragraphs 0060 and 0085, corresponding to Figure 12 or 13, respectively]), and while maintaining the second clutch in a closed position, coupling the centrifugal mass to the electric machine, when the start-up requirement is a second start-up requirement (when “engine start request is in the motor start mode” as in paragraph 0053, 0085, and 0086-0087 [See “pattern 1” in paragraphs 0053 and 0085, corresponding to Figure 11]), so as to start the internal combustion engine in accordance with the start-up requirement (Paragraphs 0053-0062, 0075-0077, 0085-0096).
Regarding claim 18, Takashi discloses the invention of claim 17 as discussed above, and teaches that the centrifugal mass of the impulse-start module includes a rotation-inequality-reducing element (CVT [including pulleys 31 and 32], or flywheel replacing CVT pulleys in paragraph 0114).

Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that “First, Takashi does not expressly disclose its control process within the context of a hybrid vehicle having an ‘impulse-start module compris[ing] a first clutch, a second clutch, and a centrifugal mass coupled to the internal-combustion engine solely via the first clutch and to the electric machine solely via the second clutch’”, the examiner respectfully submits the following responses:
1) If the flywheel replaces the CVT as described in paragraph 0114, then the flywheel is coupled to the electric machine solely via the second clutch CL2 because the transmission input and output shafts are internal to the automatic transmission [input shaft does not pass through an automatic transmission for coupling/carrying components on both sides as shown with the CVT in Figure 1], rather than the parallel configuration of the CVT arrangement shown in Figure 1 which has the potential secondary connection of the “centrifugal mass”/”inertial body”. 
2) With the secondary path present with the CVT arrangement (rather than flywheel replacing the CVT), clutches CL3 and CL4 are each opened conditionally during operation while CL2 is closed. Figures 8, 11, and 15 shows examples of such conditions where the “centrifugal mass”/”inertial body” is coupled to the electric machine solely via the second clutch CL2.
In response to applicant’s argument that “Second, Takashi does not appear to disclose its control process including ‘closing the first clutch, so as to couple the centrifugal mass to the internal-combustion engine, while opening the second clutch to an open position and thereby decoupling the centrifugal mass from the electric engine, when the start-up requirement is a first start-up requirement, and while maintaining the second clutch in a closed position, coupling the centrifugal mass to the electric engine, when the start-up requirement is a second start-up requirement, so as to start the internal-combustion engine in accordance with the start-up requirement’”, the examiner respectfully submits that as noted above, Takashi teaches that when “starting the engine from the motor travel mode”, as in paragraphs 0054-0062, 0085, and 0088-0096, these clutch control steps are performed. The clutch control steps are also illustrated as “pattern 2” or “pattern 3” in Figures 12 and 13.
In response to applicant’s arguments that “based on whether the start-up requirement for the internal-combustion engine is a first startup requirement or a second start-up requirement”, and “While the Office Action appears to cite certain paragraphs as disclosing different start-up requirements, those paragraphs appear to explain the engine start patterns (FIGS. 11-13) is one in which the clutches are opened/closed. None of the cited sections appear to disclose different start-up requirements for the internal-combustion engine ENG, but rather at best disclose requirements for the CVT”, the examiner respectfully submits that Takashi clearly sets forth the basis on the start-up requirement being a first or second startup requirement (“engine start request is in the motor start mode” or “starting the engine from the motor travel mode”), and each of these startup requirements corresponds to a different commanded control pattern. When the “engine start request is in the motor start mode”, then pattern 1 in Figure 11 is used. When “starting the engine from the motor travel mode”, then pattern 2 or 3 in Figure 12 or 13 is used. Also these start-up requirements are not specific to the CVT, since paragraph 0114 describes simply replacing the CVT with a flywheel and performing the same general control methods.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747